Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

This application is in condition for allowance except for the following formal matters: 
The non-elected and withdrawn species claims 55-66 should be cancelled because there is no allowable generic claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Allowable Subject Matter
Claims 28-38, 40-54 and 67 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 28, a citrus juicer comprising:
an ejector device for discharging the pressed produce out from the cavity through the opening, said ejector device including a movable base that is movable in the cavity along the cannula along the longitudinal axis of the cannula, between a bottom of the cavity and the opening.

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 67, a citrus juicer comprising:
	an ejector device for discharging the pressed fruit out from the cavity through the top opening, said ejector device including a movable base that is movable in the cavity along the cannula along the longitudinal axis of the cannula, between a bottom of the cavity and the top opening, the movable base having an aperture through which the cannula passes.

The closest references are Burlington (WO-2009/044103), Warner (US 2,848,939), Rodriguez (US 6,089,147), Johnson (US 2,705,452), Breton (US 3,831,515), Holcomb (US 2007/0107608), Johnson (US 2,705,452), Hait (US 3,736,865), Conti (US 2014/0262669), Pavlo (US 5,824,000), Nelson (US 2005/0139093), Anderson (US 5,339,729), Evans (US 6,293,189), Beck (US 5,331,887), Cremades Del Toro (US-6186057), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
	The non-elected and withdrawn species claims 55-66 should be cancelled because there is no allowable generic claim.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neto (US-8047130), Klipp (US-7779756), Neto (US-7628108), Mendes (US-7086328), Anderson (US-4922814), Nelson (US-4917007), Frost (US-4309944), Niemann (US-4154163), Montagroni (US-3866528), Corkin (US 20140190359), Cimenti (US-5199348), Kock (US-4977826).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761